Citation Nr: 0624998	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-00 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for otitis media in the 
right ear.

2.  Entitlement to service connection for otitis media in the 
left ear.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's application to reopen his claim for service 
connection for otitis media in the right ear, and denied his 
claims for service connection for otitis media in the left 
ear, bilateral hearing loss, and tinnitus.  

In January and October 2003 statements, the veteran appears 
to have raised a new application to reopen his previously 
denied claim for service connection for bilateral ankle 
disabilities, and raised new claims for service connection 
for bilateral knee and low back disabilities, secondary to 
the bilateral ankle disabilities, and for diabetes mellitus.  
The Board refers these matters to the RO for appropriate 
action.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for otitis 
media in the right ear is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of otitis 
media in the left ear.

2.  The veteran's bilateral hearing loss first manifested 
many years after service and is not related to his service or 
to any aspect thereof.

3.  The veteran's tinnitus first manifested many years after 
service and is not related to his service or to any aspect 
thereof.



CONCLUSIONS OF LAW

1.  Claimed otitis media in the left ear was not incurred in 
or aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 
(2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303,  3.304, 3.309, 3.385 (2005).

3.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§  1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including sensorineural hearing 
loss, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran contends that he is entitled to service 
connection for otitis media in the left ear, bilateral 
hearing loss, and tinnitus.  These claims will be addressed 
in turn.

A.  Otitis Media

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the Board finds no evidence of current disability, such 
that the claim must be denied.  Specifically, the veteran's 
service medical records and post-service VA and private 
medical records dated through September 2003 reflect no 
diagnosis of otitis media of the left ear.  Treatment records 
demonstrate hearing loss, but reveal no infections of the 
left ear.  Absent evidence of a current disability, service 
connection for otitis media of the left ear must be denied.

The Board has considered the veteran's claims that he has 
otitis media of the left ear related to his service.  
However, as a layman, the veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Hearing Loss

The veteran contends that his hearing loss is related to 
noise exposure during service.  Alternatively, he asserts 
that his right ear hearing loss is related to a fungal 
infection of the ear during service, and his left ear hearing 
loss is related to an injury he sustained in service.

The veteran's service medical records are negative for 
complaints or demonstration of hearing loss.  On examination 
prior to separation from service in October 1945, examination 
of the ears revealed no abnormalities.

Current medical evidence shows that the veteran now suffers 
from a bilateral hearing loss disability that comports with 
the numerical requirements of 38 C.F.R. § 3.385.  However, 
there is no competent medical evidence that the current 
hearing loss disability is due to the veteran's active 
service.  A November 2002 VA treatment record notes that the 
veteran, a Navy Gunner's Mate in service, has mild to 
moderately severe hearing loss in the right ear with poor 
word recognition, and severe to profound mixed loss with no 
voluntary word recognition in the left ear that "may be the 
result of [his] military noise exposure and fungal 
infection."  Significantly, however, the audiologist also 
stated that a more reliable background history would have to 
be assessed before a conclusive determination could be made.  
This suggests that any relationship to the veteran's period 
of active service made by the audiologist was only tentative, 
and thus is too speculative an opinion to be relied upon by 
the Board as competent medical evidence that the current 
hearing loss disability is due to the veteran's active 
service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of a claimed disorder or an such relationship).  
Additionally, as there is no indication that the veteran's 
claims folder was available at the time of the examination, 
it appears that the audiologist was relying upon a history 
provided by the veteran.  Transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber is a medical professional.  See Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).  The probative value of this tenuous 
nexus opinion is further lessened by the facts that his 
service medical records are negative for a fungal infection 
of the right ear, or an injury to the left ear, and that his 
military occupational specialty was not a Navy Gunner's Mate, 
as reported, but rather a Carpenter's Mate.  Accordingly, the 
Board cannot rely upon the November 2002 statement as 
competent medical evidence that the current hearing loss 
disability may be due to the veteran's active service.  Nor 
can the Board rely upon a July 2003 statement from the 
veteran's private physician which states that the veteran was 
referred to an "ear, nose and throat" specialist regarding 
his "longstanding hearing loss" from World War II.  As 
there is no indication that the veteran's claims folder was 
available at the time of the examination in this instance 
either, it appears that the physician was relying upon a 
history provided by the veteran.  Transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber is a medical 
professional.  See Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  

The November 2002 VA treatment record cited above notes that 
the veteran reportedly had hearing aids 15 years previously 
but that he had not worn any hearing aids for the last five 
years.  The first post-service clinical evidence of hearing 
loss, however, is not dated until the November 2002 record of 
treatment.  Even assuming arguendo that the veteran was 
diagnosed with bilateral hearing loss 15 years prior to the 
November 2002 record of treatment, that makes for nearly 35 
years without any evidence of hearing loss.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, there is no probative evidence 
establishing a direct medical nexus between military service 
and the veteran's current bilateral hearing loss.  

The Board has considered the veteran's assertions that his 
hearing loss is related to noise exposure during service, and 
alternatively, that his right ear hearing loss is related to 
a fungal infection of the ear during service, while his left 
ear hearing loss is related to an injury he sustained in 
service.  The veteran's service medical records, however, are 
silent as to both a fungal infection of the right ear and as 
to an injury of the left ear.  This provides negative 
evidence against his claim.  Additionally, the fact that the 
first corroborating evidence of hearing loss is dated only 
recently, which is many, many years after separation from 
active service, also weighs against the veteran's claim.  To 
the extent that the veteran ascribes his current hearing loss 
to acoustic trauma, infection, or injury in service, his 
opinion is not probative.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current bilateral hearing loss disability first 
manifested many years after service and is not related to his 
active service or any incident therein.  As the preponderance 
of the evidence is against the veteran's claim for service 
connection for hearing loss, the "benefit of the doubt" rule 
does not apply, and the claim must be denied. See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Tinnitus

Service medical records in this case are negative for 
complaints of tinnitus.  The Board therefore finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current tinnitus condition.  38 C.F.R. § 3.303(b).  On VA 
examination in December 1980, the veteran reported 
experiencing tinnitus in his left ear only.  The examiner did 
not opine as to the etiology of his reported tinnitus.  The 
next evidence of record regarding tinnitus is not dated until 
a November 2002 VA treatment record, where the veteran again 
reported experiencing tinnitus in his left ear only.  No 
opinion as to the likely etiology of the tinnitus, however, 
was rendered.

While the veteran has reported that he first experienced 
tinnitus in service, the available evidence indicates that 
the veteran did not complain of tinnitus until December 1980, 
approximately 35 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, there is no evidence establishing a 
direct medical nexus between military service and the 
veteran's current tinnitus condition.  

The veteran contends that his current tinnitus condition is 
related to his active service.  However, as a layman, he has 
no competence to give a medical opinion, diagnosis, or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  While he can describe symptoms (including 
worsening of symptoms) that he experiences, he lacks the 
medical competence to relate those symptoms to a particular 
circumstance, such as any in-service exposure to noise.  

In the present case, the weight of the medical evidence 
indicates that the veteran's tinnitus condition began many 
years after service and was not caused by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002; a rating 
decision in September 2002; and a statement of the case in 
October 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2004 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for otitis media in the left ear is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Additional development is necessary prior to further 
disposition of the veteran's application to reopen his claim 
for service connection for otitis media in the right ear.

The veteran's claim for service connection for otitis media 
in the ear was previously denied in a July 1946 rating 
decision.  The RO denied his May 2002 application to reopen 
this claim on the basis that he did not submit new and 
material evidence.  The recent decision in Kent v. Nicholson 
requires that the Secretary look at the bases for the prior 
denial and notify the veteran as to what evidence is 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient at 
the time of the previous denial.  Kent v. Nicholson, No. 04-
181 2006, __ Vet. App. __, 2006 U.S. Vet. App. Claims LEXIS 
151 (U.S. Vet. App. Mar. 31, 2006).  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.  Id.  In this case, the veteran has not yet been 
notified as to the specific evidence necessary to reopen his 
claim for service connection.  On remand, the veteran should 
be so notified.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim for service connection 
for otitis media in the right ear, 
(i.e., describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., a 
current diagnosis of otitis media in 
the right ear).  

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
application to reopen his claim for 
service connection for otitis media in 
the right ear.  If action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


